2018 UT App 100



               THE UTAH COURT OF APPEALS

                     JANAE KIRKHAM,
                        Appellant,
                            v.
BRYANT J. MCCONKIE, DAVID W. READ, AND STRONG & HANNI PC,
                        Appellees.

                             Opinion
                        No. 20160908-CA
                        Filed June 1, 2018

           Third District Court, Salt Lake Department
                 The Honorable Ryan M. Harris
                          No. 150902953

            Larry A. Kirkham, Attorney for Appellant
          Keith A. Call and Robert T. Denny, Attorneys
                          for Appellees

    JUDGE GREGORY K. ORME authored this Opinion, in which
     JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

ORME, Judge:

¶1    Appellant Janae Kirkham appeals the district court’s grant
of summary judgment in favor of Appellees Bryant J. McConkie,
David W. Read, and Strong & Hanni PC (collectively, Law Firm).
We affirm.

                        BACKGROUND

¶2    Kirkham retained Law Firm to represent her from 2007 to
2012 in post-divorce proceedings. 1 In 2011, Kirkham’s ex-


1. “When reviewing summary judgment, we recite the facts in a
light most favorable to the nonmoving party,” Kilpatrick v. Wiley,
                                                  (continued…)
                       Kirkham v. McConkie


husband filed a petition to modify child support, seeking, among
other things, a tax exemption for the parties’ only remaining
minor child. 2 Law Firm did not file a counterpetition in
response. Subsequent disagreements emerged between Kirkham
and Law Firm over the tax exemption issue, prompting Law
Firm to withdraw as counsel. Kirkham continued pro se, and at
the conclusion of a trial, the district court granted her ex-
husband’s petition. See Widdison v. Widdison, 2014 UT App 233,
¶ 2, 336 P.3d 1106.

¶3      Kirkham brought suit against Law Firm for legal
malpractice, breach of fiduciary duty, and breach of contract for
failing to file a counterpetition for increased child support. Both
sides in the malpractice action were provided a schedule of due
dates, requiring the disclosure of expert witnesses by March 25,
2016. See generally Utah R. Civ. P. 26(a)(4)(A) (requiring
disclosure of any witness “who is retained or specially employed
to provide expert testimony”). Law Firm timely disclosed that it
intended to use an expert witness to testify that Law Firm did
not breach any standard of care or fiduciary duty or cause any
damages to Kirkham for failure to file a counterpetition.
Kirkham did not disclose any expert witnesses.




(…continued)
Rein & Fielding, 909 P.2d 1283, 1286 (Utah Ct. App. 1996), which
in this case is Kirkham.

2. This is Kirkham’s second appeal before this court. In her first
appeal, Widdison v. Widdison, 2014 UT App 233, 336 P.3d 1106,
we vacated the district court’s modification order granting her
ex-husband the tax exemption for their minor child and
remanded the case for additional findings. Id. ¶ 21. Kirkham
subsequently challenged those findings in another appeal
pending in this court, Widdison v. Kirkham, Case No.
20160961-CA.



20160908-CA                     2               2018 UT App 100
                       Kirkham v. McConkie


¶4      After the expert witness deadline passed, Law Firm
moved for summary judgment, arguing that Kirkham’s claims
should be dismissed for failure to present expert testimony as
evidence that Law Firm breached the standard of care. The
district court granted summary judgment in favor of Law Firm,
determining that Kirkham failed to satisfy her burden of proof
by not designating an expert witness to prove the essential
elements of her legal malpractice claims. Kirkham appeals.

             ISSUE AND STANDARDS OF REVIEW

¶5      Kirkham contends that the district court improperly
awarded summary judgment to Law Firm. “Summary judgment
is appropriate only where there are no genuine issues of material
fact and the moving party is entitled to judgment as a matter of
law.” Salt Lake City Corp. v. Big Ditch Irrigation Co., 2011 UT 33,
¶ 18, 258 P.3d 539. Accord Utah R. Civ. P. 56(a). “We review a
district court’s grant of summary judgment for correctness and
afford no deference to the court’s legal conclusions.” Big Ditch
Irrigation Co., 2011 UT 33, ¶ 18. We also review for correctness
the district court’s determination that an expert witness was
required for Kirkham to make her prima facie case. Clifford P.D.
Redekop Family LLC v. Utah County Real Estate LLC, 2016 UT App
121, ¶ 10, 378 P.3d 109.

                            ANALYSIS

¶6    Kirkham argues that the district court erred in granting
summary judgment to Law Firm on account of her failure to
designate an expert witness. 3 She asserts that a counterpetition is


3. Kirkham also argues that Law Firm breached its contract with
her by failing to bring a counterpetition to increase child
support. But Kirkham offered no evidence that filing a
counterpetition was a term of the contract; instead, she testified
that the only term of the contract was that Law Firm agreed to
represent her in the divorce case. Accordingly, we conclude that
                                                   (continued…)


20160908-CA                     3                2018 UT App 100
                       Kirkham v. McConkie


considered a compulsory counterclaim under rule 13 of the Utah
Rules of Civil Procedure and that the jury could have easily
understood through “a proper jury instruction” that Law Firm’s
failure to follow rule 13 and file a counterpetition breached the
attorney standard of care.

¶7      Generally, “[i]f a defendant can show that the plaintiff has
no legally sufficient evidentiary basis for its claims at trial, the
defendant may establish the lack of a genuine issue of material
fact and an entitlement to judgment as a matter of law.” Salo v.
Tyler, 2018 UT 7, ¶ 31. Because Law Firm made the requisite
initial showing, Kirkham needed to present sufficient evidence
on each element of her negligence and breach of fiduciary duty
claims to survive summary judgment—including the attorney
standard of care. See Kilpatrick v. Wiley, Rein & Fielding, 909 P.2d
1283, 1290 (Utah Ct. App. 1996) (breach of fiduciary duty
elements); Harline v. Barker, 854 P.2d 595, 598 (Utah Ct. App.
1993) (negligence elements). The district court determined that,
by failing “to present expert testimony to prove the applicable
standards of conduct, breach and causation,” Kirkham did not
satisfy her evidentiary burden.

¶8     While expert testimony is not necessary in all cases, it is
required “where the average person has little understanding of
the duties owed by particular trades or professions,” including
“duties owed by practicing attorneys to their clients, especially
in cases involving complex and involved allegations of
malpractice.” Preston & Chambers, PC v. Koller, 943 P.2d 260, 263
(Utah Ct. App. 1997) (quotation simplified). Expert testimony is
unnecessary only in cases where “the defendant’s conduct is
within the common knowledge and experience of the layman.”
Id. at 263‒64 (quotation simplified). “The test for determining
whether testimony must be provided by an expert is whether the


(…continued)
the district court properly dismissed her breach of contract
claim.



20160908-CA                     4                2018 UT App 100
                       Kirkham v. McConkie


testimony requires that the witness have scientific, technical, or
other specialized knowledge; in other words, whether an
average bystander would be able to provide the same
testimony.” Clifford P.D. Redekop Family LLC v. Utah County Real
Estate LLC, 2016 UT App 121, ¶ 19, 378 P.3d 109 (quotation
simplified).

¶9      The district court noted that “claims for child support
may be asserted ‘at any time’” by a parent or raised sua sponte
by the district court. See Utah Code Ann. § 78B-12-210(9)(a)
(LexisNexis 2012) (stating that a petition may be raised at any
time by a parent “if there has been a substantial change in
circumstances”); Doyle v. Doyle, 2009 UT App 306, ¶¶ 20‒21, 221
P.3d 888 (holding that district courts have discretion to modify
child support obligations despite a party’s failure to petition for
such a change), aff’d, 2011 UT 42, 258 P.3d 553. Accordingly, the
district court determined that “whether a claim for child support
is a compulsory counterclaim under rule 13” that must have
been filed to satisfy the applicable standard of care would not be
“so obvious” to the average person, including those sitting on
the jury in this case. And Law Firm designated an experienced
family law attorney to testify that “the standard of conduct in
[the] community did not require [Law Firm] to file a
counterclaim to increase child support in the underlying divorce
case.”

¶10 We agree that the average juror would not know whether
an attorney with ordinary skill and capacity would have filed a
counterpetition under the same circumstances of this case. See
Watkiss & Saperstein v. Williams, 931 P.2d 840, 846 (Utah 1996)
(defining the attorney standard of care as the “duty to use such
skill, prudence, and diligence as lawyers of ordinary skill and
capacity commonly possess and exercise in the performance of
the tasks which they undertake”) (quotation simplified). Without
the help of an expert, jurors would be hard pressed to
understand how the Utah Rules of Civil Procedure and the Utah




20160908-CA                     5               2018 UT App 100
                       Kirkham v. McConkie


Child Support Act 4 operate together and whether an attorney
would have been expected to file a counterpetition, consistent
with the standards of professional conduct in the community.
Indeed, these issues require a level of expertise in the field of
family law, and an expert was therefore necessary to aid the jury
in identifying the attorney standard of care for filing petitions to
modify child support and determining whether Law Firm had
breached that standard in this case.

¶11 Consequently, in order to prevail, Kirkham needed to
retain a family law expert to testify to the standard of care,
breach, and causation elements of her claims. Given that she did
not present expert testimony in support of her case, and in
refutation of the opinions offered by Law Firm’s expert, the
district court correctly determined that Law Firm was entitled to
judgment as a matter of law.

                         CONCLUSION

¶12    Because Kirkham failed to carry her burden of proof by
retaining an expert witness to testify on her behalf to the
necessary elements of her legal malpractice claims, we conclude
that the district court correctly granted summary judgment to
Law Firm. That judgment is affirmed.




4. Utah Code Ann. § 78B-12-101 to -403 (LexisNexis 2012).



20160908-CA                     6                2018 UT App 100